Citation Nr: 1518451	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  14-28 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for blindness, left eye. 

2.  Entitlement to service connection for right eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of background, the Veteran was initially service connected for loss of vision in the left eye in a March 1955 rating decision.  In October 2011, he initiated a claim for an increased rating for this disability, and also introduced a claim for service connection for right eye disability at that time.  The Veteran has averred that his service-connected left eye disability caused his right eye disability.  

In April 2012, the Veteran underwent a VA eye examination.  The examiner diagnosed left eye blindness, a right eye cataract, and bilateral dry eye.  The examiner stated the Veteran's left eye is presently limited to no more than light perception.  Following a review of the evidence of record and the examination of the Veteran, the examiner stated the Veteran's right eye cataract, "is not caused by nor related to trauma or blindness" of the Veteran's left eye.  In support of his opinion, the examiner stated "trauma or blindness in the left eye will not cause cataract in the right eye."  This rationale merely inverts and restates the examiner's opinion, but fails to provide even a slight explanation as to why the examiner rendered this opinion.  Additionally, the Board also notes the examiner failed to provide any opinion whatsoever relative to the Veteran's right dry eye disability.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, the April 2012 examiner failed to provide an adequate rationale to support his opinion relative to the Veteran's right eye cataract, and also wholly failed to state whether the Veteran's right dry eye disability is related to his left eye blindness.  

Additionally, since the April 2012 examination was performed, the Veteran has asserted his eye disability has worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing inadequacies, the Board has determined a new examination and medical opinion are warranted.  In addition, the issue of an increased rating for the Veteran's left eye disability is contingent upon whether the Veteran's right eye disability is service connected, a decision on this issue must be held in abeyance pending the outcome of the Veteran's right eye disability claim.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all right eye disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the Veteran's pertinent history and the examination, the examiner should identify all right eye disorders that have been present during the period of the claim.  

With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected left eye blindness. 

The examiner must provide a complete rationale for any proffered opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

